                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION



GARY L. SWANSON,                 )
                                 )
                Plaintiff,       )
                                 )
       v.                        )        NO. 7:19-CV-241-FL
                                 )
HEDRICK, GARDNER, KINCHELOE &    )
GAROFALO, LLP,                   )
                                 )
                Defendant.       )
----

GARY L. SWANSON,                 )
                                 )
                Plaintiff,       )
                                 )
       v.                        )        NO. 7:19-CV-242-FL
                                 )
THE HARTFORD CARRIER INS. CO.,   )
                                 )
                Defendant.       )

----

GARY L. SWANSON,                 )
                                 )
                Plaintiff,       )
                                 )
       v.                                 NO. 7:19-CV-243-FL
                                 )
                                 )
LITTLER MENDELSON P.C.,          )
                                 )
                Defendant.       )


----

                                     1
                                               )
 GARY L. SWANSON,                              )
                                               )
                        Plaintiff,             )
                                               )
           v.                                  )
                                               )               NO. 7:19-CV-244-FL
 CAROLINA FRESH WATER, LLC;                    )
 SPEAK TELESERVICES LLC; and SID               )
 SMITH,                                        )
                                               )
                        Defendants.            )

 ----

 GARY L. SWANSON,                              )
                                               )
                        Plaintiff,             )
                                               )               NO. 7:19-CV-245-FL
           v.                                  )
                                               )
 LITTLER MENDELSON P.C.,                       )
                                               )
                        Defendant.             )




                                            ORDER

        These five matters are before the court on the orders and Memoranda and

Recommendations (M&Rs) of United States Magistrate Judge Robert B. Jones, Jr., regarding

plaintiff’s motions to proceed in forma pauperis, and frivolity review of plaintiff’s complaints.

Also before the court is plaintiff’s emergency motion with verification of military experience and

training. (DE 4, Case No. 7:19-CV-241-FL). Plaintiff did not file objections to the M&Rs.

        The magistrate judge correctly determined that plaintiff’s complaints must be dismissed as

devoid of substance and factual support upon frivolity review pursuant to 28 U.S.C. §

                                                   2
1915(e)(2)(B). Upon careful review of the M&R and of the record generally, having found no

clear error, the court hereby ADOPTS the recommendations of the magistrate judge as its own.

These matters are DISMISSED WITHOUT PREJUDICE for failure to state a claim upon which

relief can be granted. Accordingly, plaintiff’s emergency motion (DE 4, Case No. 7:19-CV-241-

FL) also is DENIED as without basis in law or fact. The clerk is DIRECTED to close these cases.

       SO ORDERED, this the 14th day of January, 2020.


                                           _____________________________
                                           LOUISE W. FLANAGAN
                                           United States District Judge




                                              3
